863 F.2d 1037
Robert S. CREAMER, et al., Plaintiffs, Appellants,v.Richard B. DANKS, etc., Defendant, Appellee.
No. 88-1392.
United States Court of Appeals,First Circuit.
Dec. 5, 1988.

Edward R. Benjamin, Jr., with whom Jonathan S. Piper and Preti, Flaherty, Beliveau & Pachios, Portland, Me., were on brief, for plaintiffs, appellants.
Lawrence S. Delaney with whom Jeffrey M. White and Pierce, Atwood, Scribner, Allen, Smith & Lancaster, Portland, Me., were on brief, for defendant, appellee.
Before CAMPBELL, Chief Judge, TIMBERS,* Senior Circuit Judge, and TORRUELLA, Circuit Judge.
PER CURIAM.


1
After consideration of the briefs, arguments and record, we affirm substantially for the reasons set forth in the magistrate's careful and lucid opinion.  700 F.Supp. 1169.


2
We add that, of course, the absolute privilege for statements made in the course of judicial proceedings bars not only plaintiffs' defamation claim, but all the causes of action alleged against defendant, including negligence for professional malpractice.  Dunbar v. Greenlaw, 152 Me. 270, 128 A.2d 218 (1956) (judicial proceeding privilege bars malpractice against certifying physician in insanity proceeding).  See also Sriberg v. Raymond, 544 F.2d 15, 16 (1st Cir.1976) (judicial proceedings privilege results in "freedom from civil liability").


3
AFFIRMED.



*
 Of the Second Circuit, sitting by designation